Citation Nr: 1626359	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  09-11 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The Veteran served on active duty from February 1956 to March 1959. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

A claim for a total disability rating based on individual unemployability (TDIU) may be inferred in an increased rating claim when the record raises the question of unemployability due to the disability for which an increased rating is sought.  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  However, a TDIU is not an issue in the instant case.  The Veteran has limited the issue on appeal to the increased rating claim before the Board, and has not made specific claims regarding unemployability for the Board to act upon. 

The matter on appeal was previously before the Board in August 2012, March 2014, April 2015, and February 2016.  In August 2012, the appeal in its entirety was remanded to the RO to obtain updated VA treatment records and to schedule the Veteran for an examination to determine the current severity of his service-connected hearing loss.  The RO substantially completed the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  VA conducted an audiological examination in August 2012.  Updated VA treatment records were obtained in August 2012 and uploaded to the Virtual VA electronic claims file system. 

In a March 2014 decision, the Board denied entitlement to a compensable rating for bilateral hearing loss.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2015, the Court granted a Joint Motion for a Partial Remand (JMPR), agreed upon by the parties, affirmed the Board's denial of an initial compensable rating for bilateral hearing loss on a schedular basis, but vacated and remanded the Board's decision with respect to an initial compensable rating for bilateral hearing loss on an extraschedular basis.

The Veteran's claim pursuant to the JMPR returned to the Board in April 2015.  The Board denied referral of the claim to the Director of Compensation Service pertaining to the increased rating claim for bilateral hearing loss.  The Veteran appealed.

In December 2015, the parties agreed to another  JMPR.  In the JMPR, the Court vacated the Board's denial and remanded the claim to readjudicate referral for an extraschedular rating including a more expanded discussion and application of Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Based on the JMPR, the Board in its February 2016 decision, remanded the matter to the RO to forward to the Director of Compensation Service to provide an opinion as to whether an extraschedular rating was warranted.  The opinion was associated with the file in March 2016, which is consistent with the Board's remand directives.  Stegall v. West, 11 Vet.App. 268, 271 (1998).  Therefore, the matter is ready for readjudication.


FINDING OF FACT

The schedular criteria for hearing loss disabilities fully contemplate the Veteran's asserted hearing difficulties, and the symptoms of his hearing loss alone or in combination with his other service-connected disabilities do not present an exceptional or unusual disability picture.  


CONCLUSION OF LAW

The criteria for an extraschedular rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In an October 2006 rating decision, the RO granted the Veteran an initial noncompensable rating for bilateral hearing loss effective November 8, 2004.  At the time of application, the Veteran complained of hearing loss.  However, specific complaints were not discussed until a January 2005 VA audiological examination.  

At the January 2005 examination, the Veteran reported having difficulty hearing in both ears, but that he had the most difficulty in environments with background noise.  Audiogram tests revealed mild to moderate "essentially" sensorineural hearing loss in the right ear with puretone thresholds of 30, 20, 35, 55, and 60 decibels in the right ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz with an average of 42.5.  Hearing in the left ear was considered within normal limits through 1000 Hz, but dropping to mild to moderate "essentially" sensorineural hearing loss with puretone thresholds of 15, 10, 35, 60, and 55 decibels at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz.  Despite the high-frequency bilateral hearing loss shown, the Veteran had excellent word recognition bilaterally based on his Maryland CNC test results with 96 percent word recognition in the right ear and 94 percent word recognition in the left ear.  Based on the Veteran's audiological examination results, the January 2005 examiner provided the Veteran with a referral for hearing aids.  

Within a few days of the January 2005 examination, the Veteran followed-up with the Mountain Home, Tennessee VA Medical Center (Mountain Home VAMC).  He provided a note from the January 2005 examiner.  The Veteran's primary care physician Dr. E. V. H. reviewed the request and approved the Veteran for hearing aids the same day.   

In March 2005, the Veteran returned to Mountain Home VAMC for an audiological consult to discuss the Veteran's needs regarding amplification.  The Veteran desired to hear better when having conversations in restaurants, on the telephone and listening to television.  The Veteran also wanted to mask his tinnitus.  The examining audiologist took ear mold impressions of the Veteran's ears, and discussed what type of hearing aid would best suit the Veteran's needs.  The Veteran and the audiologist agreed on a half shell hearing aid bilaterally with raised volume control and a removal filament to be added due to the Veteran's dexterity issues.  

The following month, in April 2005, the Veteran received the hearing aids.  The Veteran and the audiology technician discussed how to install and remove the hearing aids from the ear and general maintenance of the devices.  The technician programmed settings such as (1) quiet, (2) speech in noise, and (3) telecoil, which aligned with the Veteran's stated hearing goals.  For additional reference, the Veteran was provided a brochure from the hearing aid manufacturer, and a workbook on Hearing Loss Management.  

Since the installation of the Veteran's hearing aids, the record is silent as to any complaints or issues regarding his hearing.  In July 2005, the Veteran attended a follow-up appointment to monitor the Veteran's progress with his new hearing aids as a new hearing aid user.  He reported no issues with amplification with the hearing aids or any issues with the devices themselves.  

In January 2007, the Veteran asserted that his "left ear [was] gone. All [he could] hear [was] a constant ringing with hearing aid on or without hearing aid."  This statement was perceived as initiating an increased rating claim for bilateral hearing loss.  

In October 2007, the Veteran and his wife submitted statements regarding the deterioration of the Veteran's hearing in his left ear.  The Veteran's wife reported that for the last several years he could not hear with his left ear.  When she speaks to the Veteran, she stated that she had to repeat herself and talk in a real loud voice before he was able to understand what she was saying.   

In the Veteran's statement, he reported that he used hearing aids and that they work well.  However, he reported that the left ear was worthless and that he was unable to hear.   He stated that there was no medical treatment when an individual is unable to hear well in an ear.  He enjoyed watching television with the sound low.  He said he preferred to watch because he learned more from just watching than listening.  

Also in October 2007, the Veteran contacted audiology to set up a consultative evaluation.  A consultative audiological evaluation was scheduled for December 2007.  At the evaluation, the Veteran told the audiologist that his hearing aids worked fine, but that the left one no longer helped because his hearing was too poor.  He also reported pain in his left ear and a sensation as if his ear was stopped up.  The otoscopy was unremarkable bilaterally.  However, pure tone audiometry tests revealed a mild to moderately-severe hearing loss and a moderately-severe to profound hearing loss with a significant increase from 35 dB to 60 dB at frequencies from 250 to 8000 Hz in the left ear since the previous examination in January 2005.   

Based on the results of the October 2007 examination, the audiologist decided that the half shell hearing aid was no longer appropriate for the Veteran's left ear given the substantial decrease in hearing.  The audiologist recommended that the Veteran use a behind-the-ear hearing aid in the left ear, while maintaining the half shell model for the right ear.  The Veteran agreed, and an ear mold impression was made of the left ear and a hearing aid was ordered. 

With the Veteran's continued assertions of worsened hearing, the VA sent the Veteran for another audiometric exam in January 2008.  While the results demonstrate a decline in the Veteran's hearing, the results did not warrant more than a noncompensable rating.  The January 2008 audiogram revealed puretone thresholds of 35, 30, 30, 60, and 60 decibels in the right ear, and 50, 55, 70, 80, and 80 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  The puretone threshold averages for test frequencies between 1000 Hz and 4000 Hz were 45 decibels in the right ear and 71.25 decibels in the left ear.  A Maryland CNC test was also performed with 94 percent word recognition in the right ear and 84 percent word recognition in the left ear.  The examination results corresponded to hearing impairment levels of level I in the right ear and level III in the left consistent with a noncompensable rating under the general criteria, as discussed in the prior Board decision.  
An exceptional hearing pattern was seen in the left ear.  The Veteran's left ear had puretone thresholds with each more than 55 decibels at 1000, 2000, 3000, and 4000 Hz. Under 38 C.F.R. § 4.85, the hearing impairment level for that ear may be set in accordance with Table VIa. Table VIa put the Veteran's left ear at level VI. Even with the higher ranking of the left ear from a level III to a level VI, the test results continued to meet the criteria for a noncompensable rating. 

The examiner noted that the January 2008 results were inconsistent with the test results used to order the hearing aid.  A recheck was requested to ensure proper fit of the hearing aid. 

In March 2008, the Veteran was issued a behind-the-ear hearing aid for his left ear.  Evaluative tests revealed that his left hearing aid was able to meet target 500 Hz to 4000 Hz.  It was programed for automatic acoustic telephone, and power on delay.  He was once again coached on use and maintenance of the hearing aids. 

Due to inconsistencies between the audiology evaluations in December 2007 and January 2008, a puretone recheck of the left ear occurred prior to the hearing aid fitting.    The results of the recheck were in agreement with the results from the January 2008 examination.   

The noncompensable rating was continued in an April 2008 rating decision.  The Veteran expressed disagreement with this decision in a July 2008 Notice of Disagreement. 

In August 2008, the Veteran reported issues with hearing tests.  He said that every time he had a hearing test, they give him a box with a button to mash.  He was told when he hears sound to mash the button, but because he could not hear the sound, they stopped the test and told him to press the button whether or not he could hear anything.  He stated the examiners did this every time he took a test.  He reiterated his complaints on an attachment to his April 2009 substantive appeal to the Board. 

The last VA examination conducted in August 2012 also resulted in test results consistent with a noncompensable rating.  The audiogram revealed puretone thresholds of 40, 35, 45, 65, 65, 65, 70 decibels in the right ear, and 35, 35, 50, 70, 70, 65, 70 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, 4000, 6000 and 8000 Hz, respectively. The puretone threshold averages for test frequencies between 1000 Hz and 4000 Hz were 52.5 decibels in the right ear and 56.25 decibels in the left ear.  A Maryland CNC test was also performed with 84 percent word recognition bilaterally. The examination results corresponded to hearing impairment levels of II in the right ear and II in the left.  An exceptional hearing pattern was not observed on this examination.

In February 2015, the representative argued in an informal hearing presentation that the Veteran's hearing loss was more severe than as presented by VA in that he has flare ups that are productive of almost no ability to hear conversations or television, which warranted an increased rating.  The examiner noted that the limitations were not noted on the prior VA examination.

II.  Analysis 

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairments, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing. Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear. 38 C.F.R. § 4.85.

The "puretone threshold average" as used in Table VI is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four. This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85(d). 

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hz are 55 decibels or greater, or when the puretone threshold at 1000 Hz is 30 decibels or less and the threshold at 2000 Hertz is 70 decibels or more. 38 C.F.R. § 4.86(a), (b).

In its March 2014 decision, the Board continued the noncompensable rating for bilateral hearing loss.  The examination results to date correspond to a noncompensable rating.  A JMPR affirmed that decision.  However, what remains for consideration is an assessment of an increased rating on an extraschedular basis including consideration of the decision of Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, the VA may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation Service for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

In a February 2016 decision, the Board referred the matter of an extraschedular rating to the Director of Compensation for an opinion in the first instance.  In an April 2016 opinion, the Director opined that the "current non-compensable evaluation accurately addresses the severity and symptoms of the bilateral hearing under the § 4.85."  The rationale provided was that the Veteran's difficulty with hearing television was not considered substantial evidence in warranting a compensable evaluation under 38 C.F.R. § 3.321.  Furthermore, the Director noted that the lay statement of the Veteran's spouse did not indicate evidence of an exceptional or unusual disability picture such as marked interference with employment or frequent periods of hospitalization that would render the current rating criteria inadequate. 

With the return of this opinion to the Board, it is able to review the Veteran's request for an extraschedular rating de novo and make its own assessment as to whether an extraschedular rating is warranted.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-28 (2009) (the Board has jurisdiction to review determinations of the Director regarding a veteran's entitlement to an extraschedular rating).  The Board's finding that referral was warranted is not tantamount to finding that an extraschedular rating is appropriate and should be assigned.  Id.  In reviewing the claim, the Board still finds an extraschedular rating not warranted.  

The Veteran's functional impairment due to hearing loss is addressed by the rating criteria.  The rating criteria provides for higher ratings with evidence of an exceptional pattern of hearing loss, which was present in the instant case.  In taking into account all of the Veteran's difficulties, his hearing disability continued to be rated at a noncompensable rating. 

Even in taking the Veteran's statements as fully credible, including the Veteran's difficulty in hearing television or conversations or that he has "flare ups," the level of disability shown has not resulted in an exceptional or unusual disability picture, which may be exemplified by frequent hospitalizations or marked interference in employment.  The Veteran has had no hospitalizations for his hearing loss.  All of his treatment for hearing loss has consisted of appointments lasting less than an hour to evaluate his hearing, fit the Veteran for a hearing aid, or follow-ups to assess the functionality of the hearing aids.  All appointments were outpatient and required no overnight stay in a hospital. 

The Veteran's hearing loss has also not interfered in capacity for employment.  The Veteran reported that he had no issues with hearing in his right ear since being fitted with a hearing aid in 2005.  Even with the difficulties noted in the left ear, the Veteran is able to utilize his right ear during conversations.  Furthermore, since the Veteran was fitted with a new hearing aid for the left ear, he has not complained of any issues as a result of this new hearing aid.   Based on evaluative tests conducted during hearing aid fittings, he has been able to meet his target levels at test frequencies 500 Hz to 4000 Hz bilaterally.  Since the March 2008 audiology fitting, hearing aids in both ears have worked without issue.   No complaints regarding the functionality of the hearing aids were made in the nearly four years leading up to the last VA examination in 2012.  No complaints regarding hearing aid use have also been made presently.  The Veteran's impairment (difficulty hearing) would be productive of some industrial loss in certain occupations, but considering the Veteran has made no specific allegations of how his hearing loss markedly interfered with his employment, there is simply no evidence to support an extraschedular evaluation.  

The most recent JMPR noted that the Board "did not have the benefit of guidance" from a Federal Circuit decision that post-dated the Board's prior decision in this appeal.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Therefore, the parties agreed that the Board should consider the applicability of Johnson to this case.  

According to Johnson, a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  As opposed to the discussion above, based solely on consideration of the hearing loss disability, such a referral could be considered based on the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular ratings for the service-connected disabilities.  

Prior to December 2, 2015, the Veteran had a combined rating of 30 percent due to bilateral pes planus, a residual scar from basal cell carcinoma, tinnitus, bilateral hearing loss, and a ruptured ear drum.  Since December 2, 2015, the combined rating has increased to 60 percent based on an increase in the rating for pes planus.   The combined ratings percentage "represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1.

In reviewing the level of impairment caused by each service-connected disability, the Board can find no unique disability picture as a result of the multiple symptoms.  For example, the Veteran had a ruptured ear drum in service.  The Veteran was given a noncompensable rating for that injury.  Subsequent disabilities of bilateral hearing loss and tinnitus have been rated as affecting the Veteran's hearing ability.  The bilateral hearing loss has resulted in the Veteran difficulty hearing conversations in loud settings.  The tinnitus has caused the Veteran to hear a clicking noise, which he reports is irritating and also affects his ability to hear conversations.  The basal cell carcinoma scar is visible, but has not resulted in any additional disability such as pain or instability.  The bilateral pes planus causes the Veteran pain, swelling, difficulty walking and standing for prolonged periods and marked pronation.  In each case, the rating criteria contemplate the symptoms complained of by the Veteran.  Furthermore, neither the Veteran nor his representative has made specific allegations as to how the conditions collectively affect the Veteran. 

Aside from the symptoms unique to each disability, the Board finds no unusual collective or combined effect caused by a combination of the symptoms from the Veteran's service connected disabilities.  Ultimately, the Board finds the Veteran's symptoms and functional limitations are reasonably described by the rating criteria for each condition and there is no unusual collective or combined effect.  Therefore, the Board concludes referral for extraschedular consideration under Johnson is not warranted at this time.  


III.  VA's Duties to Notify and Assist 

VA satisfied its notice requirement to the Veteran with respect to claims on appeal in an October 2007 notice.  As the content of the notice letter fully complied with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.

Regarding VA's duty to assist, VA obtained evidence pertaining to the Veteran's claim including pertinent post-service medical records, including VA examination reports.  The Director of Compensation Service also supplied an opinion in April 2016 as to whether an extraschedular rating was warranted.  There is no indication that there is any additional relevant evidence that has not been obtained.  Neither the Veteran nor his representative has provided any argument or factual basis, to conclude that any treatment records are missing or, more pertinently, that any potentially missing records could impact the factual determinations relevant to this appeal.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

With respect to examinations, the Veteran was provided thorough VA examinations of his hearing in January 2005 (with February 2005 addendum), August 2006 (examination on the record), January 2008, and August 2012.  The VA examination reports addressed the functional effects caused by the Veteran's hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  In Martinak, the Court noted that even if the audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The Veteran, as a lay person, is competent to submit evidence of how the hearing loss affects his everyday life, and he has done so.   

The Veteran has expressed issues with the audiological testing, as described above.  He has undergone testing as a part of the compensation process as well as part of his audiological treatment.  Examinations in both forums have remained fairly consistent except for one issue between the December 2007 and January 2008 evaluations.  Aside from the Veteran's complaints, there is no objective information that he has pointed to that would lead the Board to find some issue with the evaluations of record.  Additionally, the word recognition tests were also conducted which indicates a higher level of speech recognition than suggested by the Veteran and are consistent with the audiological tests.  Accordingly, the Board finds the examinations of record taken collectively are valid for rating purposes.  

The Board notes that the last audiological examination was conducted in August 2012.  The evidence does not indicate that there has been a material change in the severity of the Veteran's service-connected hearing loss since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-9.  Accordingly, there is no duty to provide additional examinations and/or medical opinions.  See 38 C.F.R. §§ 3.159, 3.326, 3.327; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

For these reasons, the Board finds that the VA's duties to notify and assist have been satisfied.  Thus, there is no error or issue that would preclude the Board from addressing the merits of the Veteran's appeal.


ORDER

An initial extraschedular rating for bilateral hearing loss is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


